Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,954,888. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the ‘888 patent.  This is an anticipatory double patenting rejection.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,476,905. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the ‘905 patent.  This is an anticipatory double patenting rejection.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,986,120. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the ‘120 patent.  This is an anticipatory double patenting rejection.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,019,092. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the ‘092 patent.  This is an anticipatory double patenting rejection.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,165,812. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the ‘812 patent.  This is an anticipatory double patenting rejection.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Shelest et al., US 2006/0048209.

Regarding claim 1, Shelest discloses a computer-implemented method (paragraph 0011: intrusion detection system) comprising: 
receiving data indicating an occurrence of a security incident involving a computing asset of a  computing environment (fig. 3, detection system 300, identify security event 304.  Paragraph 0028: The detection system may be implemented in various operating environments that include personal computers, server computers, etc.);
identifying properties associated with the security incident (fig 3, 301: process security event and paragraph 0026: The process security event component then invokes the procedure engine for the identified security policies to determine whether the security event satisfies the conditions.);
 obtaining, using the properties, enrichment information associated with the security incident from one or more internal or external sources (paragraph 0026: If so, then the process security event component performs the action associated with the security policies. The process security event component may stop processing the security policies when a match is detected or may continue processing additional security policies taking the actions of each matching security policy. The modify scope component provides a user interface, such as that of FIG. 2, through which a user can modify the scope of the security policies.); 
determining, based on the enrichment information, a severity rating for the security incident from one or more internal or external sources (paragraph 0022: the detection system takes various actions depending on whether a rating for a security event that matches a security policy exceeds a rating threshold.  The detection system calculates an overall rating for a security event that matches a security policy.); 
determining, based on at least the enrichment information and the severity rating, one or more actions to respond to the security incident (fig. 1, action 106 and paragraph 0022: An administrator can then set a threshold rating that the detection system uses when determining whether to take an action of a security policy.); 
initiating implementation, in the computing environment, of at least one action from the one or more actions (paragraph 0022, if the rating of a security event/policy combination is 75 (within a range of 0-100) and the threshold is 80, then the detection system will not take the action. In contrast, if the threshold is 50, then the detection system will take the action.  Also see Fig. 5, perform action 507).
Regarding claim 2, Shelest discloses the method of claim 1, wherein the severity rating is determined based on a threat that the security incident is posing to the computing asset and the computing environment (0023: The severity and confidence may be expressed numerically (e.g., 0-100) or descriptively (e.g., high, medium, and low)).Regarding claim 3, Shelest discloses the method of claim 1, wherein the severity rating indicates how dangerous or malicious a threat is to the computing environment (0023: The severity and confidence may be expressed numerically (e.g., 0-100) or descriptively (e.g., high, medium, and low)).Regarding claim 4, Shelest discloses the method of claim 1, wherein the severity rating is provided in the enrichment information (0023: the detection system may weight the value rating of each attribute equally when calculating the rating contribution of the dynamic data).Regarding claim 5, Shelest discloses the method of claim 1, wherein the severity rating comprises a numerical identifier or a letter grade (0023: The severity and confidence may be expressed numerically (e.g., 0-100) or descriptively (e.g., high, medium, and low)).Regarding claim 6, Shelest discloses the method of claim 1, further comprising determining, based on at least the enrichment information, a criticality rating associated with the computing asset, wherein determining the one or more actions to respond to the security incident is further based on the criticality rating (0023: By using thresholds that apply to multiple security policies, an administrator can avoid having to define multiple versions of a security policy for various attributes of a security event and multiple actions to be taken depending on severity and confidence of a security policy.).Regarding claim 7, Shelest discloses the method of claim 6, wherein the criticality rating indicates an importance of the computing asset to operation of the computing environment (0023:  The dynamic data of the security event may include attributes that are generally applicable to a certain type of security event. For example, one attribute may be the direction (i.e., incoming or outgoing) of a network packet, and another attribute may be the source address of a network packet. The detection system may allow an administrator to set a value rating for each attribute).

As per claims 8-14 and 15-20, this is an apparatus and non-transitory computer readable medium version of the claimed method discussed above in claims 1-7 wherein all claimed limitations have also been addressed and/or cited as set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2013/0007882 to Devarajan et al. discloses detection and removal of network traffic malware may comprise receiving a request for website content, removing any server-directed malware from the content request, transmitting the scrubbed content request to the website's hosting server.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUBREY H WYSZYNSKI whose telephone number is (571)272-8155. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUBREY H WYSZYNSKI/Examiner, Art Unit 2434                                                                                                                                                                                                        
/TESHOME HAILU/Primary Examiner, Art Unit 2434